Exhibit 10.2
H&R BLOCK, INC.
2003 LONG-TERM EXECUTIVE COMPENSATION PLAN
GRANT AGREEMENT
     This Grant Agreement is entered into by and between H&R Block, Inc., a
Missouri corporation (the “Company”), and [Participant Name] (“Participant”).
     WHEREAS, the Company provides certain incentive awards to key employees of
subsidiaries of the Company under the H&R Block, Inc. 2003 Long-Term Executive
Compensation Plan (the “Plan”);
     WHEREAS, receipt of such Awards under the Plan are conditioned upon a
Participant’s execution of a Grant Agreement within 180 days of [Grant Date],
wherein Participant agrees to abide by certain terms and conditions authorized
by the Compensation Committee of the Board of Directors;
     WHEREAS, the Participant has been selected by the Compensation Committee or
the Chief Executive Officer of the Company as a key employee of one of the
subsidiaries of the Company and is eligible to receive Awards under the Plan.
     NOW THEREFORE, in consideration of the parties promises’ and agreements set
forth in this Grant Agreement, the sufficiency of which the parties hereby
acknowledge,
IT IS AGREED AS FOLLOWS:
1. Definitions. Whenever a term is used in this Grant Agreement (“Agreement”),
the following words and phrases shall have the meanings set forth below unless
the context plainly requires a different meaning, and when a defined meaning is
intended, the term is capitalized.
     1.1 Amount of Gain Realized. The Amount of Gain Realized shall be equal to
the number of shares of Common Stock purchased pursuant to such exercise
multiplied by the difference between the FMV of one Share of the Company’s
Common Stock on the date of exercise and the Option Price.
     1.2 Change of Control. Change of Control means the occurrence of one or
more of the following events:
     (a) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. If any one person, or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons shall not be
considered to cause a change in the ownership of the corporation. An increase in
the percentage of stock owned by any one person, or persons acting as a group,
as a result of a transaction in which the Company acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
Section 1.2(a).
H&R Block Inc., 2003 Long-Term Executive Compensation Plan
Grant Agreement - Stock Options

2



--------------------------------------------------------------------------------



 



(b) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company. If any one person, or more than one person acting as a group, is
considered to effectively control a corporation within the meaning of Treasury
Regulation §1.409A-3(i)(5)(vi), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation.
     (c) A majority of members of the Company’s Board of Directors (the “Board”)
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by two-thirds (2/3) of the members of the Board before
the date of such appointment or election.
     (d) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 50 percent of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
Notwithstanding the foregoing, there is no Change in Control event under this
Section 1.2(d) when there is a transfer to an entity that is controlled by the
shareholders of the Company immediately after the transfer. A transfer of assets
by the Company is not treated as a change in the ownership of such assets if the
assets are transferred to: (i) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to its stock; (ii) an
entity, 50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company; (iii) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding stock of the Company; or
(iv) an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in (iii) above.
For purposes of the foregoing, persons will be considered acting as a group in
accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended, and Section 409A of the Code.
     1.3 Code. Code means the Internal Revenue Code of 1986, as amended.
     1.4 Committee. Committee means the Compensation Committee of the Board of
Directors for H&R Block, Inc.
     1.5 Common Stock. Common Stock means the common stock, without par value,
of the Company.
     1.6 Company. Company means H&R Block, Inc., a Missouri corporation, and,
unless the context otherwise requires, includes its “subsidiary corporations”
(as defined in Section 424(f) of the Internal Revenue Code) and their respective
divisions, departments and subsidiaries and the respective divisions,
departments and subsidiaries of such subsidiaries.

2



--------------------------------------------------------------------------------



 



1.7 Closing Price. Closing Price shall mean the last reported market price for
one share of Common Stock, regular way, on the New York Stock Exchange (or any
successor exchange or stock market on which such last reported market price is
reported) on the day in question. In the event the exchange is closed on the day
on which Closing Price is to be determined or if there were no sales reported on
such date, Closing Price shall be computed as of the last date preceding such
date on which the exchange was open and a sale was reported.
     1.8 Disability. Disability or disabled shall be as defined in the
employment practices or policies of the applicable subsidiary of the Company in
effect from time to time during the term hereof or, absent such definition, then
as defined in the H&R Block Retirement Savings Plan or any successor plan
thereto.
     1.9 Early Retirement. Early Retirement means the Participant’s voluntary
termination of employment with the Company and each of its subsidiaries at or
after the date the Participant has both reached age 55 but has not yet reached
age 65, and completed at least ten (10) years of service with the company or its
subsidiaries.
     1.10 Fair Market Value. Fair Market Value (“FMV”) means the Closing Price
for one share of H&R Block, Inc. Stock.
     1.11 Last Day of Employment. Last Day of Employment means the date the
Participant ceases for whatever reason to be an employee and is not immediately
thereafter and continuously employed as a regular active employee by any other
direct or indirect subsidiary of the Company
     1.12 Line of Business. Line of Business of the Company means any line of
business of the subsidiary of the Company by which Participant was employed as
of the Last Day of Employment, as well as any one or more lines of business of
any other subsidiary of the Company by which Participant was employed during the
two-year period preceding the Last Day of Employment, provided that, if
Participant’s employment was, as of the Last Day of Employment or during the
two-year period immediately prior to the Last Day of Employment, with H&R Block
Management, LLC or any successor entity thereto, “Line of Business of the
Company” shall mean any lines of business of the Company and all of its
subsidiaries.
     1.13 Qualifying Termination. Qualifying Termination shall mean
Participant’s termination of employment which meets the definition of a
“Qualifying Termination” under a written severance plan sponsored by the Company
or a subsidiary of the Company. In the event that no written severance plan
exists for the Participant’s subsidiary, the definition of “Qualifying
Termination” contained in any applicable severance plan for the Company will
govern.
     1.14 Retirement. Retirement means the Participant’s voluntary termination
of employment with the Company and each of its subsidiaries, at or after
attaining age 65.
     1.15 Stock Option. Stock Option means the right to purchase, upon exercise
of a stock option granted under the Plan, shares of the Company’s Common Stock.
A Stock Option may be an Incentive Stock Option which meets the requirements of
Code Section 422(b) or a Nonqualified Stock Option. The right and option to
purchase shares of Common Stock identified

3



--------------------------------------------------------------------------------



 



as subject to Nonqualified Stock Option shall not constitute and shall not be
treated for any purpose as an “incentive stock option,” as such term is defined
in the Code.
2. Stock Option.
     2.1 Grant of Stock Option. As of [Grant Date] (the “Grant Date”), the
Company grants the Participant the right and option to purchase [Number of
Shares Granted] shares of Common Stock (this “Stock Option”) identified as
[Grant Type].
     2.2 Option Price. The Price per share of Common Stock subject to this Stock
Option is [Grant Price], which is the Closing Price on [Grant Date].
     2.3 Vesting. This Stock Option shall vest and become exercisable in
installments, which shall be cumulative, with regard to the percentage of the
number of shares of Common Stock subject to this Stock Option indicated next to
each vesting date set forth in the table below provided that the Participant
remains continuously employed by the Company through such date:

              Percent of Shares Subject to this     Stock Option Vesting on Such
Vesting Date   Vesting Date
First Anniversary of the Grant Date
    33 1/3 %
Second Anniversary of the Grant Date
    33 1/3 %
Third Anniversary of the Grant Date
    33 1/3 %

(Note: If the percentage of the aggregate number of shares of Common Stock
subject to this Stock Option scheduled to vest on a vesting date is not a whole
number of shares, then the amount vesting shall be rounded down to the nearest
whole number of shares for each vesting date, except that the amount vesting on
the final vesting date shall be such that 100% of the aggregate number of shares
of Common Stock subject to this Stock Option shall be cumulatively vested as of
the final vesting date.)
     2.4 Acceleration of Vesting. Notwithstanding Section 2.3, the Participant
shall become vested in all or a portion of the Stock Options awarded under this
Grant Agreement on the occurrence of any of the following events; provided that
receipt of the benefits set forth in this section 2.4 may be conditioned on the
Participant executing and not revoking a release and separation agreement:
     (a) Change of Control. In the event the Participant incurs a Qualifying
Termination in the 24 months immediately following a Change of Control, as
defined in Section 1.2, such Participant shall become 100% vested in all
outstanding stock options granted under this Grant Agreement. The Participant
may exercise such options until the earlier of: (i) ninety (90) days following
the Participant’s Last Day of Employment unless the Participant elects in
writing to extend this time period through the severance period as defined by
the applicable severance plan or (ii) the last day the stock options would have
been exercisable if the Participant had not incurred a termination of
employment.

4



--------------------------------------------------------------------------------



 



     (b) Retirement. The Participant may purchase 100% of the total Stock
Options granted under this Stock Option provided that the Participant retires
more than one year after the Grant Date.
     (c) Qualifying Termination. If a Participant experiences a Qualifying
Termination, all or a portion of the then outstanding Stock Options granted
under this Stock Option shall vest if and to the extent specified in any
applicable severance plan and Participant may purchase 100% of such vested Stock
Options.
     (d) Employment Agreement. The Participant may purchase all or a portion of
the total vested Stock Options granted under this Stock Option upon the
occurrence of certain events specified in the Participant’s employment
agreement.
If application of this Section 2.4 results in the acceleration of vesting of all
or any portion of the Stock Options, shares of Common Stock then subject to
Stock Options shall be allocated such that the number of shares subject to
Incentive Stock Option shall be the maximum number of shares that may be subject
to Incentive Stock Option under Section 422 of the Code for the calendar year in
which the acceleration of vesting results.
     2.5 Term of Option. No Stock Option granted under this Grant Agreement may
be exercised after [Expiration Date]. Except as provided in this Section 2.5 and
Section 2.6, all Stock Options shall terminate when the Participant ceases, for
whatever reason, to be an employee of any of the subsidiaries of the Company. In
the event the Participant ceases to be an employee of any of the subsidiaries of
the Company because of Retirement or Early Retirement, Participant may exercise
any vested Stock Options up to twelve months after employment ceases. If the
Participant ceases to be an employee of any of the subsidiaries of the Company
because of Disability, Participant may exercise any vested Stock Options up to
three months after employment ceases. In the event the Participant experiences a
Qualifying Termination, this Stock Option may be eligible for an extension of
the exercise period pursuant to an applicable severance plan (subject to the
Participant executing and not revoking a release and separation agreement).
     2.6 Participant’s Death. In the event the Participant ceases to be an
employee of any of the subsidiaries of the Company because of Death, the person
or persons to whom the Participant’s rights under the Stock Option shall pass by
the Participant’s will or laws of descent and distribution may exercise any
vested Stock Options for a period up to twelve months after the date of death.
     2.7 Exercise of Stock Option. The Stock Option granted under the Plan shall
be exercisable from time to time by the Participant by giving notice of exercise
to the Company, in the manner specified by the Company, specifying the number of
whole shares to be purchased, and accompanied by full payment of the purchase
price. The right to purchase shall be cumulative, so that the full number of
shares of Common Stock that become purchasable at any time need not be purchased
at such time, but may be purchased at any time or from time to time thereafter
(but prior to the termination of the Stock Option).

5



--------------------------------------------------------------------------------



 



     2.8 Payment of the Option Price. Full payment of the Option Price for
shares purchased shall be made at the time the Participant exercises the Stock
Option. Payment of the aggregate Option Price may be made in (a) cash, (b) by
delivery of Common Stock (with a value equal to the Closing Price of Common
Stock on the last trading date preceding the date on which the Stock Option is
exercised), or (c) a combination thereof. Payment shall be made only in cash
unless at least six months have elapsed between the date of Participant’s
acquisition of each share of Common Stock delivered by Participant in full or
partial payment of the aggregate Option Price and the date on which the Stock
Option is exercised.
     2.9 No Shareholder Privileges. Neither the Participant nor any person
claiming under or through him or her shall be, or have any of the rights or
privileges of, a shareholder of the Company with respect to any of the Common
Stock issuable upon the exercise of this Stock Option, unless and until
certificates evidencing such shares of Common Stock shall have been duly issued
and delivered.
3. Covenants.
     3.1 Consideration for Award under the Plan. Participant acknowledges that
Participant’s agreement to this Section 3 is a key consideration for any Award
under the Plan. Participant hereby agrees to abide by the Covenants set forth in
Sections 3.2, 3.3, and 3.4.
     3.2 Covenant Against Competition. During the period of Participant’s
employment and for two (2) years after his/her Last Day of Employment,
Participant acknowledges and agrees he/she will not engage in, or own or control
any interest in, or act as an officer, director or employee of, or consultant,
advisor or lender to, any entity that engages in any business that is
competitive with the primary business activities of the Company’s Tax Services
business which are tax preparation, accounting, and small business services.
     3.3 Covenant Against Hiring. Participant acknowledges and agrees the he/she
will not directly or indirectly recruit, solicit, or hire any Company employee
or otherwise induce any such employee to leave the Company’s employment during
the period of Participant’s employment and for one (1) year after his/her Last
Day of Employment.
     3.4 Covenant Against Solicitation. During the period of Participant’s
employment and for two (2) years after his/her Last Day of Employment,
Participant acknowledges and agrees that he/she will not directly or indirectly
solicit or enter into any business transaction of the nature performed by the
Company with any Company client for which Participant personally performed
services or acquired material information.
     3.5 Forfeiture of Rights. Notwithstanding anything herein to the contrary,
if Participant violates any provisions of this Section 3, Participant shall
forfeit all rights to payments or benefits under the Plan. All Stock Options
outstanding on such date shall terminate.
     3.6 Remedies. Notwithstanding anything herein to the contrary, if
Participant violates any provisions of this Section 3, whether prior to, on or
after any Settlement of an Award under the Plan, then Participant shall promptly
pay to Company an amount equal to the aggregate Amount of Gain Realized by the
Participant on all Stock Options exercised after a date commencing one year
prior to Participant’s Last Day of Employment. The Participant shall pay

6



--------------------------------------------------------------------------------



 



Company within three (3) business days after the date of any written demand by
the Company to the Participant.
3.7 Remedies payable in Company’s Common Stock or Cash. The Participant shall
pay the amounts described in Section 3.6 in the Company’s Common Stock or cash.
     3.8 Remedies without Prejudice. The remedies provided in this Section 3
shall be without prejudice to the rights of the Company and/or the rights of any
one or more of its subsidiaries to recover any losses resulting from the
applicable conduct of the Participant and shall be in addition to any other
remedies the Company and/or any one or more subsidiaries may have, at law or in
equity, resulting from such conduct.
     3.9 Survival. Participant’s obligations in this Section 3 shall survive and
continue beyond settlement of all Awards under the Plan and any termination or
expiration of this Agreement for any reason.
4. Non-Transferability of Awards. Any Stock Option (including all rights,
privileges and benefits conferred under such Award) shall not be transferred,
assigned, pledged, or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of any Stock Option, or of any right or privilege conferred
hereby, contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment, or similar process upon the rights and privileges hereby
granted, then and in any such event such Award and the rights and privileges
hereby granted shall immediately become null and void.
5. Miscellaneous.
     5.1 No Employment Contract. This Agreement does not confer on the
Participant any right to continued employment for any period of time, is not an
employment contract, and shall not in any manner modify any effective contract
of employment between the Participant and any subsidiary of the Company.
     5.2 Clawback for Negligence or Misconduct. If the Committee determines that
the Participant has engaged in negligence or intentional misconduct that results
in a significant restatement of the Company’s financial results and a resulting
overpayment in compensation or Awards under this Plan, the Committee may require
reimbursement of any portion of the Amount of Gain Realized from such Awards
where such Awards were greater than the Awards would have been if calculated on
the restated financial results.
     5.3 Adjustment of Shares. If there shall be any change in the capital
structure of the Company, including but not limited to a change in the number or
kind of the outstanding shares of the Common Stock resulting from a stock
dividend or split-up, or combination or reclassification of such shares (or of
any stock or other securities into which shares shall have been changed, or for
which they shall have been exchanged), then the Board of Directors of the
Company may make such equitable adjustments with respect to the Stock Option, or
any other provisions of the Plan, as it deems necessary or appropriate to
prevent dilution or enlargement of the Stock Option rights hereunder or of the
shares subject to this Stock Option.

7



--------------------------------------------------------------------------------



 



     5.4 Merger, Consolidation, Reorganization, Liquidation, etc. If the Company
shall become a party to any corporate merger, consolidation, major acquisition
of property for stock, reorganization, or liquidation, the Board of Directors
shall, acting in its absolute and sole discretion, make such arrangements, which
shall be binding upon the Participant of outstanding Awards, including but not
limited to, the substitution of new Awards or for any Awards then outstanding,
the assumption of any such Awards and the termination of or payment for such
Awards.
     5.5 Interpretation and Regulations. The Board of Directors of the Company
shall have the power to provide regulations for administration of the Plan by
the Committee and to make any changes in such guidelines as from time to time
the Board may deem necessary. The Committee shall have the sole power to
determine, solely for purposes of the Plan and this Agreement, the date of and
circumstances which shall constitute a cessation or termination of employment
and whether such cessation or termination is the result of retirement, death,
disability or termination without cause or any other reason, and further to
determine, solely for purposes of the Plan and this Agreement, what constitutes
continuous employment with respect to the exercise of Stock Option or delivery
of Shares under the Plan (except that leaves of absence approved by the
Committee or transfers of employment among the subsidiaries of the Company shall
not be considered an interruption of continuous employment for any purpose under
the Plan).
     5.6 Reservation of Rights. If at any time counsel for the Company
determines that qualification of the Shares under any state or federal
securities law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition of the executing an Award or
benefit under the Plan, then such action may not be taken, in whole or in part,
unless and until such qualification, registration, consent or approval shall
have been effected or obtained free of any conditions such counsel deems
unacceptable.
     5.7 Reasonableness of Restrictions, Severability and Court Modification.
Participant and the Company agree that, the restrictions contained in this
Agreement are reasonable, but, should any provision of this Agreement be
determined by a court of competent jurisdiction to be invalid, illegal or
otherwise unenforceable or unreasonable in scope, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected
thereby, and the provision found invalid, illegal, or otherwise unenforceable or
unreasonable will be considered by the Company and Participant to be amended as
to scope of protection, time or geographic area (or any one of them, as the case
may be) in whatever manner is considered reasonable by that court, and, as so
amended will be enforced.
     5.8 Withholding of Taxes. To the extent that the Company is required to
withhold taxes in compliance with any federal, state, local or foreign law in
connection with any payment made or benefit realized by a Participant or other
person under this Plan, it shall be a condition to the receipt of such payment
or the realization of such benefit that the Participant or such other person
make arrangements satisfactory to the Company for the payment of all such taxes
required to be withheld. At the discretion of the Committee, such arrangements
may include relinquishment of a portion of such benefit. In the event the
Participant has not made arrangements, the Company shall withhold the amount of
such tax obligations from such dividend payment or instruct the Participant’s
employer to withhold such amount from the

8



--------------------------------------------------------------------------------



 



Participant’s next payment(s) of wages. The Participant authorizes the Company
to so instruct the Participant’s employer and authorizes the Participant’s
employer to make such withholdings from payment(s) of wages.
5.9 Waiver. The failure of the Company to enforce at any time any terms,
covenants or conditions of this Agreement shall not be construed to be a waiver
of such terms, covenants or conditions or of any other provision. Any waiver or
modification of the terms, covenants or conditions of this Agreement shall only
be effective if reduced to writing and signed by both Participant and an officer
of the Company.
     5.10 Incorporation. The terms and conditions of this Grant Agreement are
authorized by the Compensation Committee of the Board of Directors of H&R Block,
Inc. The terms and conditions of this Grant Agreement are deemed to be
incorporated into and form a part of every Award under the H&R Block, Inc. 1993
Long-Term Executive Compensation Plan and H&R Block, Inc. 2003 Long-Term
Executive Compensation Plan unless the Award Certificate relating to a specific
grant or award provides otherwise. If the Participant has previously executed a
Grant Agreement, such Grant Agreement shall only cover those Awards subject to
such specific Grant Agreement.
     5.11 Notices. Any notice to be given to the Company or election to be made
under the terms of this Agreement shall be addressed to the Company (Attention:
Long-Term Incentive Department) at One H&R Block Way, Kansas City Missouri 64105
or at such other address as the Company may hereafter designate in writing to
the Participant. Any notice to be given to the Participant shall be addressed to
the Participant at the last address of record with the Company or at such other
address as the Participant may hereafter designate in writing to the Company.
Any such notice shall be deemed to have been duly given when deposited in the
United States mail via regular or certified mail, addressed as aforesaid,
postage prepaid.
     5.12 Choice of Law. This Grant Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Missouri without
reference to principles of conflicts of laws.
     5.13 Choice of Forum and Jurisdiction. Participant and Company agree that
any proceedings to enforce the obligations and rights under this Grant Agreement
must be brought in Missouri District Court located in Jackson County, Missouri,
or in the United States District Court for the Western District of Missouri in
Kansas City, Missouri. Participant agrees and submits to personal jurisdiction
in either court. Participant and Company further agree that this Choice of Forum
and Jurisdiction is binding on all matters related to Awards under the Plan and
may not be altered or amended by any other arrangement or agreement (including
an employment agreement) without the express written consent of Participant and
H&R Block, Inc.
     5.14 Attorneys Fees. Participant and Company agree that in the event of
litigation to enforce the terms and obligations under this Grant Agreement, the
party prevailing in any such cause of action will be entitled to reimbursement
of reasonable attorney fees.

9



--------------------------------------------------------------------------------



 



     5.15 Relationship of the Parties. Participant acknowledges that this Grant
Agreement is between H&R Block, Inc. and Participant. Participant further
acknowledges that H&R Block, Inc. is a holding company and that Participant is
not an employee of H&R Block, Inc.
     5.16 Headings. The section headings herein are for convenience only and
shall not be considered in construing this Agreement.
     5.17 Amendment. No amendment, supplement, or waiver to this Agreement is
valid or binding unless in writing and signed by both parties.
     5.18 Execution of Agreement. This Agreement shall not be enforceable by
either party, and Participant shall have no rights with respect to the Long Term
Incentive Award, unless and until it has been (1) signed by Participant and on
behalf of the Company by an officer of the Company, provided that the signature
by such officer of the Company on behalf of the Company may be a facsimile or
stamped signature, and (2) returned to the Company.
In consideration of said Award and the mutual covenants contained herein, the
parties agree to the terms set forth above.
The parties hereto have executed this Grant Agreement.

     
Associate Name:
  [Participant Name]  
Date Signed:
  [Acceptance Date]

H&R BLOCK, INC.
By:

10